Title: To James Madison from William Herries, 27 September 1804
From: Herries, William
To: Madison, James


Dear sir
Lexington, Kentucky 27 Septr. 1804.
As you are acquainted with the wishes of my Brother-in-law, Fulwar Skipwith, to obtain some appointment in the Territory of Orleans, after his long & faithful Services abroad, and to retire there with his family as soon as his departure from France may be consistent with the public interest & your dispositions with respect to him; and as I understood from the President while I was at Washington (if I rightly apprehended what he was one day pleased to say to me) that an obstacle to Mr Skipwith’s appointment while absent, arose from the difficulty of providing a Substitute in Orleans till his arrival—my desire to serve my Brother-in-law induces me to take the liberty of addressing myself to you on this occasion.
I learnt yesterday in this Place, the death of H B Trist Esqr late Collector of the Customs at New Orleans, & it occurs to me that this unexpected Vacancy may furnish an opening for attending to Mr Skipwith’s former Sollicitations—to facilitate which I hereby offer, with much pleasure, on this or any other occasion, to act as substitute for him & to fulfill the Duties of any office to which he may be appointed in the Territory of Orleans without any sort of additional charge to the State or individuals, till he Shall arrive & undertake the task himself.
I need not assure you, Sir, how zealously Mr Skipwith is attach’d to the interests of his Country, & I promise you on my part the same constant care & faithful endeavours to give the utmost satisfaction to Government. It would be contrary to my feelings to suggest any thing in my own favour, yet as I am little known to you I may venture to say with propriety that by my long experience in matters of account & in conducting great Establishments with assiduity, honour, & integrity I flatter myself I shall be found equal to the task. I have besides the advantage, by a long residence in France & Spain, of possessing those languages & some others.
Give me leave, sir, to seize this opportunity of expressing to you my sincere acknowledgements for the very kind & friendly reception I met with from you while at Washington, & to add how much pleasure I felt in having that opportunity of being personally known to the President for whom I shall always retain the highest respect.
I intended being at New Orleans by this time, but an accidental hurt in crossing the Mountains detained me more than a month at Pittsburgh, & my wish to see at more leisure the progressive advances in the beautiful Country on both Banks of the Ohio induced me to travel slowly on Horseback. I am highly delighted with all I have seen & more & more satisfied with the determination I took before I left Europe to spend the remainder of my days in America.
I am now about to pursue my Journey to New Orleans where my wife & my two sons may be expected from France in about two months hence, & where I shall be happy to be honourd with your commands at all times. I have the honour to be Dr. sir Your most Obedt hble Sert.
Wm. Herries
I have received no letters from Europe since I left it. I shall find them at New Orleans as my friends in France had supposed I would go direct there by Sea from England.
